Exhibit 10.9

 

NETLOGIC MICROSYSTEMS, INC.

CHANGE-IN-CONTROL AGREEMENT

 

THIS CHANGE-IN-CONTROL AGREEMENT (this “Agreement”), made and entered into as of
                           , 2005, by and between NETLOGIC MICROSYSTEMS, INC., a
Delaware corporation (“NetLogic”), and                      (the “Officer”).

 

WHEREAS, NetLogic considers it essential to its best interests to foster the
continued employment of key management personnel and recognizes the distraction
and disruption that the possibility of a Change in Control (as defined in
Section 1(d) below) may raise to the detriment of NetLogic and its stockholders;
and

 

WHEREAS, NetLogic has determined to take appropriate steps to reinforce and
encourage the continued attention and dedication of key management personnel to
their assigned duties in the face of a possible Change in Control;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, NetLogic and the Officer hereby agree as follows:

 

1. DEFINITIONS.

 

(a) “Base Salary” means the annual salary of the Officer at the time of
termination of the Officer’s employment within the application of this
Agreement.

 

(b) “Beneficiary” means (i) the person or persons named by the Officer, by
notice to NetLogic, to receive any compensation or benefit payable under this
Agreement or (ii) in the event of the Officer’s death, if no such person is
named and survives the Officer, the Officer’s estate.

 

(c) “Board” means the Board of Directors of NetLogic.

 

(d) “Change in Control” means the occurrence of any of the following:

 

(i) an acquisition after the Effective Date by an individual, an entity or a
group in one or more related transactions (excluding NetLogic or an employee
benefit plan of NetLogic or a corporation controlled by NetLogic’s stockholders)
of 45 percent or more of NetLogic’s common stock or voting securities; or

 

(ii) consummation of a complete liquidation or dissolution of NetLogic or a
merger, consolidation, reorganization or sale of all or substantially all of
NetLogic’ assets (collectively, a “Business Combination”) other than a Business
Combination in which (A) the stockholders of NetLogic receive 50 percent or more
of the stock of the corporation resulting from the Business Combination and (B)
at least a majority of the board of directors of such resulting corporation were
incumbent directors of NetLogic immediately prior to the consummation of the
Business Combination, and (C) after which no individual, entity or group
(excluding any corporation resulting from the Business Combination or any
employee benefit plan of such corporation or of NetLogic) who did not own 45
percent or more of the stock of the resulting corporation immediately before the
Business Combination owns 45 percent or more of the stock of such resulting
corporation.



--------------------------------------------------------------------------------

(e) “Good Reason” means, without the Officer’s prior written consent or
acquiescence:

 

(i) assignment to the Officer of duties incompatible with the Officer’s
position, failure to maintain the Officer in this position and its reporting
relationship or a substantial diminution in the nature of the Officer’s
authority or responsibilities;

 

(ii) reduction in the Officer’s then current Base Salary or in the bonus or
incentive compensation opportunities or benefits coverage available during the
term of this Agreement, except pursuant to an across-the-board reduction
similarly affecting all senior executives of NetLogic;

 

(iii) termination of the Officer’s employment, for any reason other than death,
disability, voluntary termination or Misconduct (as defined below);

 

(iv) relocation of the Officer’s principal place of business to a location more
than 30 miles from the location of such office on the date of this Agreement;

 

(v) NetLogic’s failure to pay the Officer any material amounts otherwise vested
and due the Officer hereunder or under any plan, program or policy of NetLogic;
or

 

(vi) failure of a successor to NetLogic following a Change in Control to
expressly assume or affirm Netlogic’s obligations under this Agreement as
specified in Section 7.

 

(f) “Misconduct” means the commission of any act of fraud, embezzlement or
dishonesty by the Officer, any unauthorized use or disclosure by the Officer of
confidential information or trade secrets of NetLogic, or any other intentional
misconduct by the Officer adversely affecting the business affairs of NetLogic
in a material manner.

 

(g) “NetLogic” when used herein shall be deemed to refer to NetLogic and any
entity or entities that succeed to the assets and properties of NetLogic
following a Change in Control, or any other corporation or other entity which is
a subsidiary or parent of such successor entity or entities for whom the Officer
is employed at any time within two years following the Change in Control.

 

2. TERM OF AGREEMENT.

 

This Agreement shall be effective immediately upon its execution by NetLogic and
the Officer (the “Effective Date”) and shall remain in effect until the earliest
to occur of: (a) termination of the Officer’s employment with NetLogic following
a Change in Control (i) by reason of death or disability, (ii) by the Officer
other than for Good Reason, or (iii) by NetLogic for Misconduct, or (b) two
years after the date of a Change in Control.

 

2



--------------------------------------------------------------------------------

3. ENTITLEMENT UPON TERMINATION BY THE OFFICER FOR GOOD REASON FOLLOWING A
CHANGE IN CONTROL.

 

In the event of termination of the Officer’s employment within two years
following a Change in Control for Good Reason or by reason of death or
disability, the Officer shall be entitled to the following:

 

(a) General Entitlement:

 

(i) the Officer’s Base Salary through the date of termination;

 

(ii) payment in lieu of any unused vacation, in accordance with NetLogic’s
vacation policy and applicable laws then in effect;

 

(iii) reimbursement of any business expenses incurred by the Officer through the
date of termination but not yet paid to the Officer;

 

(iv) any compensation under any deferred compensation plan of NetLogic or
deferred compensation agreement with NetLogic then in effect;

 

(v) any other compensation or benefits, including without limitation any
benefits under long-term incentive compensation plans, any benefits under equity
grants and awards and employee benefits under plans that have vested through the
date of termination or to which the Officer may then be entitled in accordance
with the applicable terms of each grant, award or plan; and

 

(vi) any annual or discretionary bonus earned but not yet paid to the Officer
for any calendar year prior to the year in which the Officer’s termination
occurs.

 

(b) Change-in-Control Entitlement:

 

Fifty percent of the Officer’s Base Salary, at the rate in effect immediately
before such termination, such amount to be paid to the Officer in a cash lump
sum within 30 business days after the date of termination.

 

(c) Determination of Amount of Payment. In the event that any payments or other
benefits received or to be received by the Officer pursuant to this Agreement
(“Payments”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
(ii) but for this Section 3(c), be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then, in accordance with this Section 3(c),
such Payments shall be reduced to the maximum amount that would result in no
portion of the payments being subject to the Excise Tax, but only if and to the
extent that such a reduction would result in the Officer’s receipt of Payments
that are greater than the net amount that the Officer would receive hereunder
(after application of the Excise Tax) if no reduction were made.

 

The amount of required reduction, if any, shall be the smallest amount so that
the Officer’s net proceeds with respect to the Payments (after taking into
account payment of any Excise Tax) shall be maximized, as determined by the
Officer. The Officer’s determination of any required reduction pursuant to this
Section 3(c) shall be conclusive and binding upon NetLogic. NetLogic shall
reduce Payments in accordance with this Section 3(c) only upon written notice
from the Officer indicating the amount of such reduction, if any. If the
Internal Revenue Service (the “IRS”) determines that a Payment is subject to the
Excise Tax, then the following paragraph shall apply.

 

3



--------------------------------------------------------------------------------

Notwithstanding any reduction described in the immediately preceding paragraph
(or in the absence of any such reduction), if the IRS determines that the
Officer is liable for the Excise Tax as a result of the receipt of Payments,
then the Officer shall be obligated to pay back to NetLogic, within 30 days
after final IRS determination, an amount of the Payments equal to the “Repayment
Amount.” The Repayment Amount shall be the smallest such amount, if any, as
shall be required to be paid to NetLogic so that the Officer’s net proceeds with
respect to the Payments (after taking into account the payment of the Excise Tax
imposed on such Payments) shall be maximized. Notwithstanding the foregoing, the
Repayment Amount shall be zero if a Repayment Amount of more than zero would not
eliminate the Excise Tax imposed on the Payments. If the Excise Tax is not
eliminated pursuant to this paragraph, the Officer shall be responsible for and
pay the Excise Tax.

 

(d) Release. NetLogic may require that, as a condition of receiving the
foregoing Change in Control payment under subsection (b) or (c) above, the
Officer execute a general release substantially in the form annexed hereto as
Exhibit A, which upon execution shall be deemed incorporated herein by reference
as a material part of this Agreement.

 

(e) Date of Termination. For purposes of this Section 3, the date of termination
of Officer’s employment will be deemed to be the date on which any event listed
in Section 1(a) is deemed to occur or the date of Officer’s death or disability.

 

4. NO MITIGATION.

 

NetLogic agrees that, if the Officer’s employment with NetLogic terminates, the
Officer shall not be obligated to seek other employment or to attempt to reduce
any amount payable to the Officer under this Agreement. Further, no amount of
any payment hereunder shall be reduced by any compensation earned by the Officer
as the result of employment by a subsequent employer or otherwise.

 

5. MISCONDUCT.

 

If the Officer’s employment is terminated by NetLogic because of the Officer’s
Misconduct following a Change of Control, the Officer will not be entitled to
receive any of the benefits enumerated in Section 3 other than the items
described in Section 3(a)(i)-(iii) and, if so provided in the award or agreement
applicable to such Officer, in Section 3(a)(iv) and/or (v).

 

6. NOTICES.

 

Any notice or other communication required or permitted under this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
by hand, electronic transmission (with a copy following by hand or by overnight
courier), by registered or certified mail, postage prepaid, return receipt
requested or by overnight courier addressed to the other party. All notices
shall be addressed as follows, or to such other address or addresses as may be
substituted by notice in writing:

 

To NetLogic:

  

To the Officer:

NetLogic Microsystems, Inc

1875 Charleston Road

Mountain View, CA 94043

Fax: (408) 961-1092

Attention: Senior Director of Legal Affairs

  

[Name]

[Address]

 

4



--------------------------------------------------------------------------------

7. SUCCESSORS.

 

(a) NetLogic’s Successors. Any successor to NetLogic (whether direct or indirect
and whether by purchase, lease, merger, consolidate, liquidation or otherwise)
or to all or substantially all of NegLogic’s business and/or assets shall assume
NetLogic’s obligations under this Agreement in the same manner and to the same
extent as NetLogic would be required to perform such obligations in the absence
of a succession.

 

(b) Officer’s Successors. Without the written consent of NetLogic, the Officer
shall not assign or transfer this Agreement or any right or obligation under
this Agreement to any other person or entity. Notwithstanding the foregoing, the
terms of this Agreement and all rights of the Officer hereunder shall inure to
the benefit of, and be enforceable by, the Officer’s personal or legal
representatives, executors, administrators, successors, heirs, distributes,
devisees and legatees.

 

8. GENERAL PROVISIONS.

 

(a) Amendments. No provision of this Agreement may be amended, modified or
waived unless such amendment, modification or waiver shall be agreed to in
writing and signed by the Officer and by the Compensation Committee of the
Board.

 

(b) Severability. If any provision of this Agreement shall be determined to be
invalid or unenforceable by a court of competent jurisdiction, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect to the fullest extent permitted by law. If any provision
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions shall nevertheless continue in
full force without being impaired or invalidated in any way.

 

(c) Governing Law. This Agreement shall be construed, interpreted and governed
in accordance with the laws of the state of California, without reference to
rules relating to conflicts of law.

 

(d) Inconsistencies. The terms of this Agreement supersede any inconsistent
prior promises, policies, representations, understandings, arrangements or
agreements between the parties, whether by employment contract or otherwise.

 

(e) Survival. Notwithstanding the termination of the term of this Agreement, the
duties and obligations of NetLogic, if any, following the termination of the
Officer’s employment following a Change in Control shall survive indefinitely.

 

5



--------------------------------------------------------------------------------

(f) Withholding. NetLogic may deduct and withhold from any payments hereunder
the amount that NetLogic, in its reasonable judgment, is required to deduct and
withhold for any federal, state or local income or employment taxes.

 

(g) No Other Compensation; Employee at Will. Except as provided in Section 3
above, no amount or benefit shall be payable to the Officer under this Agreement
in respect of termination of the Officer’s employment within two years following
a Change in Control. This Agreement shall not be construed as creating an
express or implied contract of employment and, except as otherwise agreed in
writing between the Officer and NetLogic, the Officer is and shall remain an
“employee at will” and shall not have any right to be retained in the employ of
NetLogic.

 

(h) Counterparts. This Agreement may be executed in counterparts.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

NETLOGIC MICROSYSTEMS, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

OFFICER:

   

 

--------------------------------------------------------------------------------

[Name]

   

 

6



--------------------------------------------------------------------------------

EXHIBIT A

 

RELEASE AGREEMENT

 

In consideration of the benefits I will receive under NetLogic Microsystems,
Inc.’s Change in Control Agreement, I hereby release, acquit and forever
discharge NetLogic Microsystems, Inc. (the “Company”), its parents,
subsidiaries, predecessors, successors and affiliates, and each of their
respective officers, directors, agents, servants, employees, attorneys
stockholders and assigns (the “Released Parties”), of and from any and all
claims, liabilities, demands, causes of action, costs, expenses, attorneys’
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, known and unknown, suspected and unsuspected, disclosed
and undisclosed, arising out of or in any way related to agreements, events,
acts or conduct at any time prior to and including the date I sign this Release
Agreement. This release of claims includes, but is not limited to:

 

  •   any and all claims and demands directly or indirectly arising out of or in
any way connected with my employment with the Company or the termination of that
employment, including, but not limited to, claims, demands or agreements related
to salary, bonuses, commissions, vacation pay, personal time off, fringe
benefits, expense reimbursements, sabbatical benefits, severance benefits,
stock, stock options, any other ownership or equity interest in the Company, or
any other form of compensation or benefit;

 

  •   claims pursuant to any federal, state or local law, statute, common law or
cause of action including, but not limited to, Title VII of the federal Civil
Rights Act of 1964, as amended, or any other statute, agreement or source of
law, the federal Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), the federal Americans with Disabilities Act of 1990, the Family and
Medical Leave Act, the Employee Retirement Income Security Act, the Equal Pay
Act, the Worker Adjustment and Retraining Notification Act, the California Fair
Employment and Housing Act, as amended, and the California Labor Code;

 

  •   all tort law claims, including claims for fraud, misrepresentation,
defamation, libel, emotional distress and breach of the implied covenant of good
faith and fair dealing; and

 

  •   all claims arising under contract law, or the law of wrongful discharge,
discrimination or harassment.

 

I represent that I have no lawsuits, claims or actions pending in my name, or on
behalf of any other person or entity, against any of the Released Parties. I
agree that in the event I bring a claim covered by this release in which I seek
damages against the Company or in the event I seek to recover against the
Company in any claims brought by a governmental agency on my behalf, this
Agreement shall serve as a complete defense to such claims.



--------------------------------------------------------------------------------

ADEA Waiver and Release: I acknowledge that I am knowingly and voluntarily
waiving and releasing any rights I may have under the ADEA, as amended by the
Older Workers Benefit Protection Act (“OWBPA”). I also acknowledge that the
consideration given for the waiver and release herein is in addition to anything
of value to which I was already entitled. I further acknowledge that I have been
advised by this writing, as required by the ADEA, that: (a) my waiver and
release do not apply to any rights or claims that may arise after the execution
date of this Agreement; (b) I have been advised hereby that I have the right to
consult with an attorney prior to executing this Agreement; (c) I have
twenty-one (21) days from the date I receive this Agreement to consider this
Agreement (although I voluntarily may choose to execute this Agreement earlier
and, if I do so, I knowingly and voluntarily agree to waive the remaining days
of the 21-day review period); (d) I have seven (7) days following the execution
of this Agreement to revoke the Agreement; and (e) this Agreement shall not be
effective until the later of (i) the date upon which the revocation period has
expired, which shall be the eighth (8th) day after I execute this Agreement, or
(ii) the date I return this Agreement, fully executed, to the Company.

 

I acknowledge that for this Release Agreement to be effective, I must sign and
return it to the Company and I must not revoke it at any time during the
above-referenced seven (7) day revocation period. I acknowledge that I have read
and understand Section 1542 of the California Civil Code which reads as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.” I
hereby expressly waive and relinquish all rights and benefits under that section
and any law of any jurisdiction of similar effect with respect to my release of
any unknown or unsuspected claims I may have against any of the Released
Parties.

 

I understand that this Release Agreement, together with the Change in Control
Agreement, constitutes the complete, final and exclusive embodiment of the
entire agreement between the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company that is
not expressly stated herein.

 

EMPLOYEE:

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

 

2